200 F.2d 364
91 U.S.App.D.C. 338
STERN,v.STERN CO. OF WASHINGTON, D.C., et al.
No. 11335.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 31, 1952.Decided Nov. 28, 1952.

Jerrold Scoutt, Jr., Washington, D.C., with whom A. L. Wheeler, Washington, D.C., was on the brief, for appellant.
[91 U.S.App.D.C. 339] John H. Burnett, Washington, D.C., with whom Chapin B. Bauman, Washington, D.C., was on the brief, for appellees.
Before CLARK, WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
Appellant is seeking a reversal of a judgment of the District Court adopting the report of a referee appointed under Section 1701 et seq. of Title 16 of the District of Columbia Code (1951).  The court below found no impropriety in the proceedings before the referee and no error in the findings of fact and conclusions of law.  The award of a referee or arbitrator may be vacated or modified only on the grounds clearly specified in the statute.  No showing of the existence of any of these grounds having been made, we see no reason to disturb the judgment of the District Court.


2
Affirmed.